United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 8, 2006

                                                          Charles R. Fulbruge III
                           No. 06-50070                           Clerk
                       Conference Calendar



UNITED STATES OF AMERICA,
                                    Plaintiff-Appellee,

versus

JOSE OCTAVIO VIGIL-PERALES, also known as Eduardo E.
Lopez, also known as Jose Octavio Perales, also known
as Jesus Ruiz Arredondo, also known as Octavio Mesa Garza,
also known as Eleazar Escalante Obregon, also known as Jose
Obregon, also known as Jose Escalante Obregon, also known as
Gustavo Perales, also known as Jose Perales, also known as
Jose Perales Vigil,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 5:05-CR-145-ALL
                        --------------------

Before KING, GARWOOD, and JOLLY, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Jose Octavio

Vigil-Perales raises arguments that are foreclosed by Almendarez-

Torres v. United States, 523 U.S. 224, 235 (1998), which held

that 8 U.S.C. § 1326(b)(2) is a penalty provision and not a

separate criminal offense.   The Government’s motion for summary

      affirmance is GRANTED, and the judgment of the district

court is AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.